 



Exhibit 10.49
575 ELA ROAD BUILDING
BANK FACILITY LEASE FOR MIDWEST BANK AND TRUST COMPANY
585-587 Ela Road
Lake Zurich, Illinois
(hereinafter referred to as the “Building”)
This Indenture is made as of this 27TH day of DECEMBER, 2007 between George
Garner and Barbara Garner, hereinafter referred to as “Landlord”, and Midwest
Bank and Trust Company, 501 W. North Avenue, Melrose Park, Illinois 60160, an
Illinois Chartered Banking Association (Attention: Mr. Bruno Costa, Executive
Vice President) hereinafter referred to as “Tenant”.
The following Schedule is an integral part of this Lease.
Schedule
1. Description of Premises (“the space”): Approximately Two Thousand (2,000)
square feet of the Building and the adjoining Drive-Up window together with the
Remote Unit, consisting of an additional Two Hundred (200) square feet and
designated as 585-587 Ela Road. For purposes of this Lease, the “Building”
includes an approximately 5,000 square foot Retail Building structure and an
adjoining Drive-Up Window and Remote Unit.
2. Tenant’s use of Premises: Operation of a branch Banking facility and related
activities and for no other use or purpose.
3. Total Base Rent (subject to adjustments set forth in the Additional
Provisions section below): $58,524.24.
4. Monthly installments of Base Rent (subject to adjustments): $4877.02.
5. Tenant’s proportionate share of Rental Adjustments attributable to the
“building”: 42.3%.

-1-



--------------------------------------------------------------------------------



 



6. Commencement date of Lease term: January 1, 2008.
7. Termination date of Lease term: December 31, 2008.
8. Tenant’s address for notice before possession date:
Midwest Bank and Trust Company
Attention: Mr. Bruno Costa, Executive Vice President
501 West North Avenue
Melrose Park, IL 60160
9. Security Deposit: $7,700.00
10. Landlord makes no estimate for annual electricity, common area expenses, or
real estate taxes to be charged to Tenant.
11. Broker: NONE.
12. Premises: Landlord, for and in consideration of the rents herein reserved
and of the covenants and agreements herein contained on the part of the Tenant
to be performed, hereby leases to Tenant, and Tenant hereby lets from Landlord,
premises (“Premises”) consisting of approximately 2,200 square feet of rentable
area, including approximately 2,000 square feet of air conditioned office space
together with the Remote Area of approximately 200 square feet, all located at
and commonly known as 585-587 Ela Road, Lake Zurich Illinois 60047. Tenant
accepts the premises “as is” and Landlord is not responsible for any
improvements made to or to be made to tenant’s space leased hereunder.
13. Parking Areas: Tenant, its employees and invitees may use, on a reserved
basis, five (5) parking spaces in parking areas contiguous to Tenant’s space as
designated by Landlord. Except as otherwise reserved, Tenant shall have the
right to use all other non-assigned parking spaces on a non-exclusive basis.
Landlord may grant other occupants or tenants of the Building the right to use
other parking spaces on a reserved basis. Landlord shall not

-2-



--------------------------------------------------------------------------------



 



be obligated to enforce parking limitations imposed on tenants, but shall
cooperate with Tenant in enforcing Tenant’s rights hereunder. Tenant shall use
its best efforts to prevent its employees from parking at spaces contiguous to
other tenants’ premises, including the nearby “Cyclery” building also owned by
Landlord.
14. Prohibited Uses: Tenant shall not use or permit the Premises to be used in
any manner which would violate any certificate of occupancy affecting the
Premises, cause injury to the improvements, cause the value or usefulness of the
Building or Real Estate or any part thereof to diminish, constitute a public or
private nuisance or waste, or render the insurance on the Building void or the
insurance risk more hazardous or create any defense to payment, provided,
however, that if Tenant’s use of the Premises does make the insurance risk more
hazardous then, without prejudice to any other remedy of Landlord for such
breach, Tenant shall pay to Landlord, on demand, the amount by which Landlord’s
insurance premiums are increased as a result of such use. Tenant shall not use
or occupy the Premises contrary to any statute, rule, order, ordinance,
requirement or regulation applicable thereto. Tenant shall not sell, promote the
sale of, repair, service or in any other way deal with bicycles or cycling
equipment or any products related thereto. A violation of this paragraph shall
constitute a default under the Leasing Agreement.
15. Base Rent. Beginning with the Commencement Date, Tenant shall pay a total
base rent of Fifty Eight Thousand Five Hundred Twenty Four and 24/100 Dollars
($58,524.24) (“Base Rent”) payable in equal monthly installments of Four
Thousand Eight Hundred Seventy Seven Dollars ($4,877.02), in advance on the
Commencement Date and on the first day of each calendar month thereafter of the
Term.
Additional Provisions
15.1. Rent Escalation in Lieu of CPI Provision: On each anniversary of the
Commencement Date, if applicable and assuming Tenant exercises its option to
extend the initial term of this Lease, the Base Rent shall increase to an amount
equal to One Hundred Three Percent (103%) of the Base Rent which was payable for
the year immediately preceding such anniversary and Tenant shall thereafter
(until further increase) pay equal monthly

-3-



--------------------------------------------------------------------------------



 



installments of the Base Rent as adjusted. Tenant shall pay all monthly
installments of Base Rent to Landlord, in advance, on or before the first day of
each and every month during the Term, without demand and with out any set-off or
deduction whatsoever.
15.2. Additional Rent: In addition to paying Base Rent, Tenant shall also pay as
additional rent the following amounts (“Additional Rent”) for each calendar year
in which the Term falls:
     (a) Tenants Pro Rata Share (as hereinafter defined) of Taxes (as defined in
Section II.4 of the Leasing Agreement) in excess of zero dollars ($0) (“Base
Taxes”), in accordance with the Section II of the “Leasing Agreement”.
     (b) Tenant’s Pro Rata Share of Expenses (as defined in Section 3 of
Article II of the “Leasing Agreement”).
As used in this Lease,
                    (i) The Expenses referred to in Section 3 of Article II of
the Leasing Agreement are solely attributable to the 5,000 square foot Building
plus Drive-Up Window and Remote Unit Facilities. Tenant’s share shall be
Thirty-Eight and 4/10ths percent (38.40%) of all such Expenses.
                    (ii) The term “Rentable Area of the Premises” shall mean
usable area in the Premises plus a share of mechanical space, loading docks and
other common service areas including the Two Hundred (200) Square feet allocated
by Landlord to the Drive-up Window and Remote Unit, utilized solely by Tenant,
and, if the Premises are less than an entire floor, a share of public areas
(such as corridors, toilets, lobbies and electrical and telephone closets) on
the floor on which the Premises are located. Rentable Area of the Premises shall
be deemed to be Two Thousand Two Hundred (2,200) square feet.

-4-



--------------------------------------------------------------------------------



 



                    (iii) The term “Rentable Area of the Building” shall mean
the sum of areas on all floors of the Building (ground floor and above) plus
mechanical space, loading docks and other common service areas including the Two
Hundred Square feet allocated by Landlord to the Drive-Up Window and Remote Unit
being built solely at the expense of Tenant. Rentable Area of the Building shall
be deemed to be 5,200 square feet.
15.3. Tenant Contingencies: None.
15.4 Special Provision: Tenant shall tender the first month’s rent and security
deposit by Certified Check, Cashier’s Check, Money Order or Bank Wire Transfer.
15.5 Landlord Covenant: Landlord affirmatively covenants that Tenant shall have
the right of quiet possession of the Premises so long as Tenant observes the
term and provisions set forth in the Lease.
15.6 Tenant Documents: Tenant shall provide Landlord with corporate resolutions
authorizing this transaction.

-5-



--------------------------------------------------------------------------------



 



Leasing Agreement
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises described in the Schedule, located in the 575 Ela Road Building at
585-587 Ela Road, Lake Zurich, Illinois, for the term set forth in the Schedule,
unless sooner terminated as provided herein.
In consideration thereof, the parties covenant and agree as follows:
I. Rental.
     Tenant shall pay to Landlord at the office of the Building, or at such
other place as may be designated from time to time by notice in writing to
Tenant:
     A. the total Base Rent set forth in the Schedule in equal monthly
installments in the amounts set forth in the Schedule and the Additional
Provisions thereof;
     B. the Rental Adjustments as provided in Section II below;
     C. all other sums payable by Tenant hereunder within ten (10) days after
Landlord bills Tenant therefor; and
     D. any interest due pursuant to the terms of this Lease at the rate of Five
(5%) percent over the prime commercial lending rate being offered by the Chase
Bank of Chicago from time to time from the due date of each payment until paid.
     Each monthly installment will be payable in advance promptly on the first
day of each calendar month during the term of this Lease. If the term begins
other than on the 1st day of a calendar month or if the Term is terminated other
than on the last day of a calendar month, a prorated amount shall be paid for
such fractional month. All of the aforesaid sums and interest shall constitute
rent hereunder. However, no interest or penalties will be charged to Tenant, if
Tenant’s obligations under this paragraph are paid within seven (7) days of the
due date for any such payment.

-6-



--------------------------------------------------------------------------------



 



II. Rental Adjustments
     The rent payable hereunder shall be increased as set forth in the schedule
and the Additional Provisions thereof, to reflect increases in the cost of
operating the Building and in taxes in the following manner:
     A. Definitions.
                    For purposes of the Rental Adjustments, the following
definitions shall apply:
                    1. “Base year” shall mean the last full calendar year before
the commencement date of this Lease.
                    2. “Adjustment year” shall mean every calendar year being
wholly or partly during the term of this Lease, commencing with the calendar
year in which this Lease commences. In the event that the first adjustment year
or the last adjustment year is not a full calendar year during the term of this
Lease, then the Rental Adjustments with respect to such partial year shall be
pro-rated for the number of days in the term included within such partial
calendar year.
                    3. (a) “Cost of operating the Building” shall mean all
normal and reasonable costs, expenses and disbursements of every kind and nature
paid or incurred by Landlord in connection with the ownership, management,
operation, maintenance and repair of the Building, the underlying land and all
related personal property, as determined by standard accounting practices used
by Landlord in its buildings in the Chicago metropolitan area, and shall include
by way of illustration and not limitation, heat, water, electricity (to the
extent not otherwise paid by tenants), labor, contracted labor, insurance,
materials, service and professional fees and charges, license, permit and
inspection fees, and fees and costs in connection with the obtaining of
reductions in Taxes. It shall not include Taxes as defined below. Repair and
other costs, expenses and disbursements scheduled less often

-7-



--------------------------------------------------------------------------------



 



than annually may be prorated, at Landlord’s election, over the period to which
the same are applicable.
                    (b) “Cost of operating the building” should not include
costs incurred by Landlord in connection with the maintenance and repair of the
structural portion of the Building, but shall include costs and expenses
incurred in connection with the operation of the parking areas, access ways and
other common areas. Costs of operating the Building should not include capital
improvements, depreciation or amounts attributable to overhead or administrative
costs of Landlord. Landlord should further covenant to operate and maintain the
common areas in good order and repair. If requested by Tenant, Landlord should
furnish bills, receipts and other evidence of the amount of costs of operating
the Building prior to Tenant’s payment thereof.
                    4. “Base Taxes” shall mean all real property taxes in
respect to the Building and underlying land and all ad valorem taxes for
Landlord’s personal property used in connection therewith, payable in the base
or adjustment year, as the case may be, and all special taxes and special
assessments, installments of which are required to be paid during the base or
adjustment year, as the case may be. Base Taxes as used herein shall not include
any penalties or interest due thereon, unless said penalties and interest are
the result of activity or responsibility of Tenant. If hereafter there shall be
imposed any tax, assessment, charge or fee payable by Landlord to the State of
Illinois, County of Lake, Village of Lake Zurich, or any other governmental
subdivision either on the rents or other income collected from the Building (not
including a general income or franchise tax) or in the event that any other tax,
assessment, charge or fee may be imposed hereafter in lieu of or partially in
lieu of such real property taxes or personal property taxes, then such tax,
assessment, charge or fee shall be included with the term “Taxes” under the
provisions of this Lease. Taxes shall be as initially billed and payable in the
base or adjustment year, as the case may be, even though representing taxes
levied for a prior year.
                    5. “Rental Adjustments” shall mean all the rent described in
Section II of this Lease.

-8-



--------------------------------------------------------------------------------



 



                    6. “Tenant’s proportionate share” shall be as set forth in
the Schedule and Additional Provisions thereto. That percentage represents the
percentage obtained by dividing the agreed upon rentable area of the Premises by
the agreed upon rentable area of the Building. Tenant agrees to said percentage
and agrees not to dispute any of said areas.
     B. Adjustment for Cost of Operating the Building
                    In the event that the costs of operating the Building for
any adjustment year reflect an increase over such costs for the base year, then
Tenant shall pay to Landlord as additional rent Tenant’s proportionate share of
such increase.
     C. Tax Adjustment
                    In the event that the Taxes payable in any adjustment year
are more than the Taxes payable during the base year (the Taxes for the base
year on the Building shall be “0” for purposes of this Leasing Agreement), then
Tenant shall pay to Landlord as additional rent Tenant’s proportionate share of
such increase.
     D. Estimated Rental Adjustment
                    Before January first of each adjustment year or as soon
thereafter as Landlord is able to do so, Landlord shall notify Tenant of the
expected cost of operating the Building and Taxes for the adjustment year,
together with Landlord’s estimate of the increase in the cost of operating the
Building and Taxes for such adjustment year. Tenant thereafter shall pay as
additional rent the estimated and projected amounts of the Rental Adjustments
for such adjustment year, in installments calculated and payable in the
following manner. Every month, at the same time and place that installments of
Base Rent are to be paid, Tenant shall pay an amount equal to one-twelfth (1/12)
of Tenant’s proportionate share of any estimated increase in the cost of
operating the Building and Taxes for such adjustment year over the base year and
one-twelfth (1/12) of the amount of the Rental Adjustment projected by the
Landlord. Tenant shall have the option of making semi-annual payment of

-9-



--------------------------------------------------------------------------------



 



the real estate tax assessment, if Landlord’s obligations to make real estate
tax deposits under its mortgage are semi-annual or greater. This payment
provision shall abate if Landlord’s real estate tax deposit requirements are
more frequent than semi-annual. If Tenant is notified of any such estimate or
projection after January 1st of any adjustment year or if, at anytime during any
adjustment year, Landlord notifies Tenant that it had determined that the cost
of operating the Building and Taxes for such adjustment year will be more or
less than previously estimated or projected, upon submission to Tenant of an
adjusted estimate or projection or the determined amount, the monthly
installments of additional rent to be paid during such adjustment year for
increases in the cost of operating the Building and Taxes shall be adjusted
upward or downward, as the case may be, and such adjustment shall be made
retroactive to the beginning of the then current adjustment year. In this latter
regard, Tenant shall pay to Landlord any amount necessary to reflect any such
increase for the current and past months, or Landlord shall pay to Tenant or
credit against the next monthly installment(s) of additional rent any amount
necessary to reflect such decrease for the current and past months. Whenever the
term “Rental Adjustments” or a similar term is used in this Lease, it shall
include the estimated Rental Adjustments and additional rent payments provided
for in this Section.
     E. Billing and Final Payment
     Landlord will keep, or cause to be kept, books and records showing the
costs of operating the Building and Taxes for the base year and each adjustment
year in accordance with the system of accounts and accounting practices
consistently begin maintained by Landlord for his other buildings in Illinois.
As soon as available after January 1st of each adjustment year, Landlord shall
submit to Tenant a computation of the additional rents, if any, due for Rental
Adjustments for the preceding adjustment year. Within thirty (30) days after the
receipt of such statement, Tenant shall pay to landlord the entire balance of
all Rental Adjustments due for such adjustment year due to increases in the
costs of operating the Building and Taxes not paid, if any; and, if Tenant had
paid more than the actual amounts shown on said statement to be due for Rental
Adjustments for such adjustment year, Landlord shall pay to Tenant or credit
against the next installment of additional rent becoming due hereunder the
amount of the overpayment. The additional rent payable each

-10-



--------------------------------------------------------------------------------



 



month during the then current adjustment year shall be adjusted retroactively to
reflect such adjustments. In no event shall any of the adjustments herein result
in a decrease in the Base Rent. Tenant shall have the right to review all
invoices, bills and receipts relating to rent adjustments as described in this
lease.
III. Security Deposit
     As additional security for the full and timely payment of all rent and
other sums and performance of all other obligations required to be paid or
performed by Tenant hereunder, Tenant has paid a security deposit in the amount
set forth in the Schedule. The Security Deposit may (but need not) be applied by
Landlord toward the curing of any default(s) of Tenant and shall not bear
interest. Tenant on demand shall replenish any portion of the security deposit
applied by Landlord. If Tenant is not in default hereunder, Landlord shall
refund the unapplied balance of the security deposit within thirty (30) day
after expiration of the Lease term.
IV. Services
     A. Heating and Air-Conditioning. Landlord shall operate the Building’s
heating system serving the Premises daily from 8:00 a.m. to 5:30 p.m. (Saturdays
to 3:00 p.m.), Sundays and holidays excepted, as may be required, in Landlord’s
judgment, to provide a temperature condition for reasonably comfortable
occupancy of the Premises by Tenant under normal business operations and in the
absence of use of heat generating machinery or equipment in the Premise. Since
Tenant is paying for the costs of all heating and air conditioning affecting its
space, Tenant shall have the right to adjust the hours of usage to meet its
needs. Tenant shall pay the cost of any heating and air its needs. Tenant shall
pay the cost of any heating and air conditioning systems specifically designed
to service Tenant’s rentable space and computer needs. Except for such units
currently in the Premises, Tenant shall be responsible for the purchase,
installation, maintenance, and upkeep of the electrical and air conditioning
systems for Tenant’s rentable area of the Premises.

-11-



--------------------------------------------------------------------------------



 



     B. Water. Landlord shall cause to be furnished cold water from Village of
Lake Zurich mains for drinking, lavatory and toilet purposes drawn through
fixtures installed by Landlord or by Tenant with Landlord’s prior written
consent. Tenant shall pay for all water furnished to or for the Premises,
including water used for air-conditioning.
     C. Janitor Services; Cleanliness of Premises. Tenant, at its own expenses,
shall provide janitor and cleaning service in and about the Premises, so as to
keep the Premises in a clean, sightly, sanitary and safe condition. Tenant shall
remove at reasonable times all garbage and other waste material from the
Premises, shall keep the Premises in good order and repair, and shall prevent
any unsanitary conditions from taking place on the Premises. Tenant shall place
and store such garbage and waste material in sealed, sanitary containers within
the Premises pending removal; and in no event shall Tenant place or store
garbage or waste material on the sidewalk or street outside the Building. Tenant
shall enter into a written contract with a reputable, professional, pest control
contractor acceptable to Landlord, providing for reasonable pest control
services. Tenant shall keep all ducts, pipes and traps free from accumulations
of dirt and grease; and Tenant shall enter into written maintenance contracts
with reputable, professional contractors acceptable to Landlord for such
purposes, providing (among other things) for thorough duct cleaning at least
semi-annually. All contracts to be entered into under this paragraph shall be on
terms and conditions acceptable to Landlord for purposes of maintaining the
highest standards of cleanliness, sightliness and sanitation. Each contract
shall require prior written notice to Landlord before modification or
termination; and a copy of each contract shall be delivered to Landlord prior to
Tenant’s taking possession of the Premises (and upon execution in the case of
any renewal or substitution). Landlord may inspect the Premises at reasonable
times, either by itself or by its agent or designee, for the purpose of
enforcement and compliance with the provisions of the Lease and this
subparagraph. If in Landlord’s judgment, any of the services or obligations
required hereby are not being satisfactorily provided or performed, Landlord, in
addition to all other available remedies, may terminate this Lease or Tenant’s
right to possession hereunder if such default is not cured within ten (10) days
after notice to Tenant, and Landlord shall have the right to do whatever is
necessary to see to it that compliance is obtained and to charge Tenant for any
and all expenses incurred in so doing. Such charges shall be in the form of
additional rent.

-12-



--------------------------------------------------------------------------------



 



     D. Electricity. Tenant accepts the electric wiring system in the Premises
for standard lighting fixtures “as is”. If Tenant requires electrical usage
that, in the Landlord’s judgment, may affect electrical service to other
portions of the Building or cause damage or unusual wear or tear to the existing
system and equipment, Tenant shall arrange for and install such additional
conduit, wiring and equipment in accordance with the other provisions of this
Lease as shall be necessary and proper, all at Tenant’s sole expense.
     Landlord will furnish all electric energy consumed in the Premises,
including that for heating, air conditioning and ventilation, during the term of
this Lease. If electrical usage in the Premises is not separately metered,
Tenant shall pay Landlord, as additional rent in equal monthly installments of
Base Rent, an annual amount as determined by Landlord from time to time as the
amount which Tenant would pay for such electric energy if the same were
separately metered to the Premises by the local electric utility company and
billed to Tenant at such utility company’s current rates. If the electrical
usage in the Premises is separately metered, Tenant shall pay all sums billed
per the meter(s). Tenant also shall pay Landlord, as additional rent, an annual
amount as determined by Landlord from time to time as Tenant’s prorated share of
the amount payable for electric energy used in the public areas and parking lot
on which the Premises are located.
     E. Failure to Pay for Services. If Tenant fails to pay promptly any sum
required to be paid by Tenant under this Section IV, Landlord, upon not less
than ten days’ prior notice, may discontinue furnishing the relevant services;
and no such discontinuance shall be deemed an eviction or disturbance of
Tenant’s possession or use of the Premises, or give rise to any defense or set
off, or render Landlord liable for damages, or relieve Tenant from any
obligation.
     F. Interruption of Services. Except for conditions within Landlord’s
control and undisclosed defects in construction, Landlord does not warrant that
any service will be free from interruption caused in whole or in part by
maintenance, repairs, renewals, replacements, improvements, changes of service,
alterations, strikes, lockouts, labor controversies, material shortages,
accidents, inability to obtain fuel or supplies, weather conditions, or other
cause beyond the reasonable control of Landlord, or that the quantity

-13-



--------------------------------------------------------------------------------



 



or quality of any service will not be diminished as a result in whole or in
party of any such cause. No such interruption or diminution shall be deemed an
eviction or disturbance of Tenant’s use or possession of the Premises, or give
rise to any defense or set-off, or render Landlord liable for damages, or
relieve Tenant from any obligation. However, Landlord will maintain and repair
HVACs, electric and plumbing systems, except that Landlord shall have no
responsibility for any damage caused by the neglect or misuse by tenant. Tenant
will waive claims against Landlord for interruption or stoppage of utility
services to the extent that such interruption or stoppage is not caused by the
neglect or misconduct of Landlord or Landlord’s agents or contractors.
     G. Installation of Facilities. Landlord shall not be required to install
any special facilities for Tenant, Tenant has inspected the Premises, and Tenant
accepts the Premises “as is”.
V. Use of Premises
     A. Purpose. Tenant shall use and occupy the Premises only for its
construction and contracting business and for no other use. All fixtures,
equipment, appliances, furniture, furnishings, floor, ceiling, window and wall
coverings, and other items installed or acquired by Tenant shall be consistent
with Tenant’s permitted use of the space.
     Tenant may keep its business open during normal hours, Monday through
Saturday. However, if security becomes a problem at either Tenant’s regular
space in the Building or in conjunction with night time or weekend hours,
Landlord may require Tenant to provide a security or guard service to maintain
the general security of Tenant’s business and rentable space. It is understood
that guard service and security arrangements, as may be necessary to protect
customers using Tenant’s facilities, and other individuals on Landlord’s
property, is sole responsibility of Tenant and, except for injuries and damage
arising out of acts or omissions of Landlord, their agents, contractors or
employees, Tenant indemnifies and holds harmless Landlord for any and all
personal injuries and property damage that occur in conjunction with the
operation of Tenant’s business. Said indemnification and hold harmless shall
include any attorneys’ fees, court costs, expenses, and other costs incurred by
Landlord with respect thereto.

-14-



--------------------------------------------------------------------------------



 



     B. Removal of Property. Tenant shall deliver to Landlord a list of all
furniture, equipment and other articles before removing such articles, shall
obtain a removal permit from the Landlord. Landlord’s consent shall not be
unreasonably withheld, but may be exercised, for example, to prevent a day time
move that may disrupt other tenants.
     C. Doors to be Locked. Before leaving the Premises unattended, Tenant shall
close and securely lock all doors to the Premises and other areas used by Tenant
and shall shut off all utilities controlled from within the Premises. All
damages resulting from failure to do so shall be paid by Tenant.
     D. Laws and Regulations. Tenant shall obtain and maintain in full force and
effect all necessary permits and licenses for the operation of its business on
the Premises and shall comply with all statutes, ordinances, orders, rules and
regulations of any governmental authority with respect to the Premises and the
use or occupancy thereof.
     E. Signs. Tenant shall not paint, display, inscribe or affix any sign,
picture, advertisement, notice, lettering or direction on any part of the
outside or inside of the Building, or which is visible from outside the
Premises, except with the prior written consent of Landlord, and then only of
such color, size style character and material as first is approved in writing by
Landlord in its sole and absolute discretion. Landlord reserves the right to
remove any items not complying with the compensation to Tenant, and Tenant shall
reimburse Landlord for all expenses incurred in connection therewith. With
respect to signs permitted by the Village of Lake Zurich to be placed at or near
Ela Road, Landlord at Tenant’s sole expense, will attempt to obtain additional
on said sign, subject to Landlord’s prior approval of the content, design,
construction and layout thereof. Landlord and tenant agree to use Northshore
Sign Company located at 1925 Industrial Drive, Libertyville, Illinois 60048 for
the preparation of all signs installed pursuant to the terms hereof or with such
other mutually agreed sign company. Landlord reserves the right to charge
separately for any signs placed at or near Ela Road on “The Cyclery” property.

-15-



--------------------------------------------------------------------------------



 



     F. Advertising. Tenant shall not advertise the business, profession or
activities of Tenant in any manner which violates the letter or spirit of any
code of ethics adopted by any recognized association or organization pertaining
thereto, or use the name of the Building for any purpose other than as the
business address of Tenant, or use any picture or likeness of the Building or
the name “Schwinn”, “GT”, “Trek”, “Klein”, “Specialized”, “LeMond”, “Bow Flex”,
“Pearl Izumi”, “George Garner” or “Cyclery” or any combination thereof in any
letterhead, envelope, circular, notice, advertisement, container, or wrapping
material, without Landlord’s prior written consent.
     G. Sale of Articles. Tenant shall not exhibit, sell, exchange, use, rent or
offer for sale, exchange, use or rent in the Premises or Building any article,
thing or service except those ordinarily embraced within the use of the Premises
specified in the Schedule, without the prior written consent of Landlord.
     H. Unlawful Use. Tenant shall not make or permit any use of the Premises,
or commit or permit to be committed any act therein or elsewhere in the
Building, which, directly or indirectly, is forbidden by law, ordinance or
governmental rule, regulation or order, or which may be dangerous to person or
property.
     I. Hazardous Materials. Tenant shall not bring, use or permit to be brought
or used in the Premises or the Building any environmentally unsafe or toxic
materials, flammable or explosive material or any other article deemed in
Landlord’s sole and absolute discretion to be hazardous to person or property.
Tenant shall not do or permit to be done any act or thing in or upon the
Premises or the Building, or bring, use or permit to be brought or used anything
therein, which may invalidate, be in conflict with or increase the rates for any
fire or other insurance policies covering the Building or its operations or the
Premises, or any part of either, or which does not comply with all rules,
regulations, orders and requirements of the insurance carriers, the fire
Department, Board of Fire Underwriters and any similar organizations. If, by
reason of Tenant’s failure to comply with the provisions of this subsection, any
insurance premium at any time shall be increased above what it otherwise would
be, Tenant shall reimburse Landlord for all such increases.

-16-



--------------------------------------------------------------------------------



 



     J. Various Prohibited Uses. Tenant shall not, without the prior written
consent of Landlord to be exercised in the sole and absolute discretion of
Landlord (or other than in strict accordance with such conditions as Landlord
may impose):
                    1. install or operate any heating, or air-conditioning
apparatus or carry on any mechanical operations; or
                    2. use the Premises for housing, lodging or sleeping
purposes.
     K. Sound Devices. Tenant shall not, except as otherwise stated in this
Lease:
                    1. place any radio or television antenna on the roof or on
or in any part of the inside or outside of the Building other than the inside of
the premises.
                    2. operate or permit to be operated any musical or sound
producing instrument or device which may be heard outside the Premises; or
                    3. operate any electrical device from which may emanate
electrical waves which may interfere with or impair radio or television
broadcasting or reception from or in the Building or elsewhere.
     L. Nuisances. Tenant shall not, except as otherwise stated in this Lease or
with the express written consent of Landlord:
                    1. bring or permit to be brought into the Building any
motorized vehicle or bike or dog (except in the company of a blind or
handicapped person requiring the assistance of such an animal), other animal or
bird;
                    2. make or permit any objectionable noise or odor to emanate
from the Premises;
                    3. do or permit anything in the Premises or Building which
may create or maintain a nuisance or public disturbances; or

-17-



--------------------------------------------------------------------------------



 



                    4. disturb, solicit or canvass any occupant of the Building.
     M. Cleanliness and Obstruction of Public Areas. Tenant shall not:
                    1. place anything or allow anything to be placed in the
Premises which may be unsightly from outside the Premises;
                    2. take or permit to betaken in or out of any other entrance
of the Building any item normally taken in or out through the shipping or
loading dock or service doors; or
                    3. temporarily, accidentally, or otherwise, obstruct or
place, store or allow anything in any passage way, exit, stairway, elevator,
shipping platform, or shipping or loading dock. Tenant shall keep such areas
free from all obstruction and in a clean and lightly condition and shall move
all supplies, furniture and equipment as soon as received directly to the
Premises and shall move all items and trash (other than trash customarily
removed by Building employees) being taken from the Premises directly to the
trash refuse area of the Premises at or about the time arranged for removal
therefrom.
     N. Locks, Due to the nature of Tenant’s business, it is understood that
Tenant must keep the Tenant’s rentable space secure and Landlord will not have
unlimited access. Therefore, for emergency purposes, Tenant shall make available
a person or persons that have twenty-four (24) hour access to Tenant’s space.
The names, addresses and phone numbers, of all such persons shall be supplied to
Landlord in writing on a timely basis and updated each March 31, June 30,
September 31, and December 31 after the original designations thereof.
     O. Weight Limits. Tenant shall not overload any floor or place any heavy
equipment, appliance, furniture or fixtures in the Premises contrary to any
instruction from or requirements of Landlord with respect to location for weight
distribution purposes.

-18-



--------------------------------------------------------------------------------



 



     P. Defacing Premises. Tenant shall not:
                    1. mark, cut or drill into or drive nails or screws into any
part of the Premises or Building, outside or inside, without the prior written
consent of Landlord; or
                    2. commit or allow any waste, defacing, damage or
destruction to or of the Building or any part thereof.
     Q. Alarm. If Tenant desires any signal, communications, alarm, computer or
other utility or service connections installed or changed in the Premises, the
same shall be installed or changed at the expense of Tenant, but only with the
prior written approval and under the direction of Landlord. Landlord waives any
objection to the existing alarm system in the Premises.
     R. Window and Door Coverings. Tenant, at its own expense, may install
drapes, blinds and other window and door coverings, provided that the same are
in conformity with the other provisions of this Lease, in harmony with the
exterior and interior appearance of the Building and pose no safety or fire
hazard, as determined in the sole and absolute judgment of Landlord. All such
coverings shall be maintained by Tenant in good order, condition and repair.
VI. Alterations.
     A. Tenant should have the right, without Landlord’s consent, to make
non-structural changes to the interior architectural treatments of the premises,
provided that such changes shall not diminish the value of the Building or
create liens.
     B. Tenant shall not make any installations, alterations, additions, or
improvements, in or to the Premises without first submitting detailed plans and
specifications to Landlord and securing Landlord’s prior written consent, which
consent shall not be unreasonably withheld.

-19-



--------------------------------------------------------------------------------



 



VII. Rights Reserved to Landlord.
     Landlord shall have the following rights, exercisable without notice or
payment of further consideration and without liability to Tenant for damages or
injury to property, persona or business (all claims for damage or injury being
hereby waived and released), and without effecting any eviction or disturbance
of Tenant’s use or possession of the Premises or giving rise to any defense or
set-off:
     A. To change the name or street address of the Building.
     B. To install and maintain signs on the exterior and interior of the
Building, subject to the terms of Section V, subparagraph E above.
     C. To designate all sources furnishing sign painting and lettering, ice,
mineral, and drinking water, beverages, foods, towels, vending machines and
toilet supplies used or consumed on the Premises.
     D. To grant to anyone the exclusive right to conduct any business or render
any service in the Building, provided such exclusive right shall not operate to
exclude Tenant from the use expressly permitted in the Schedule.
     E. To decorate, remodel, repair, alter or otherwise prepare the Premises
for reoccupancy, if Tenant vacates or abandons the Premises, subject to Tenant’s
obligation to restore and repair as set forth in Section IX of this Lease.
     F. To enter the Premises, upon reasonable prior notice to Tenant except in
the event of emergencies, for purposes of making inspections, repairs,
replacements, alterations, additions and improvements in or to the Premises or
the Building, exhibiting the Premises to prospective tenants, purchasers,
mortgagees or others, and performing any acts related to the maintenance,
safety, protection, preservation, reletting, sale or improvement of the Premises
or the Building, in each case at all reasonable hours and at any time during an
emergency.

-20-



--------------------------------------------------------------------------------



 



     G. To have access to all mail chutes, if any, according to the rules of the
United States Post Office.
     H. To require all persons entering or leaving the Building during such
hours as Landlord from time to time reasonably may determine to identify
themselves to a watchman by registration or otherwise and establish their right
to enter or leave, and to exclude or expel any peddler, solicitor or beggar at
any time from the Premises or the Building, and to regulate the delivery and
servicing of furniture, equipment, supplies and other items.
     I. To close the Building at or before 10:00 p.m. on weekdays or before 6:00
p.m. on Saturdays and on Sundays and legal holidays, subject, however, to
Tenant’s rights to admittance under such other reasonable rules and regulations
as may be prescribed from time to time by Landlord. Said provisions shall not
apply to emergency medical care being provided by Tenant.
     J. To approve the weight, size and location of safes and other heavy
machinery, equipment, appliances, and articles in and about the Premises and
Building, and to require all such items to be moved in, out of and about the
Building and Premises only at such times and in such manner as Landlord shall
direct and in all events at Tenant’s sole risk and responsibility.
     K. At any time, to decorate, perform maintenance, and make repairs,
replacements, alterations, additions and improvements—structural or otherwise—in
or to the Premises, the Building, or any part thereof; and during such
operations, to take into and through the Premises and Building all materials and
equipment and close or temporarily suspend operation of entrances, doors,
corridors, elevators, and other facilities and services. Landlord may do any
such work during ordinary business hours; and if Landlord agrees to perform such
work during other hours at Tenant’s request, Tenant shall pay Landlord for all
overtime and other additional expenses incurred by Landlord as a result thereof.
     L To do or permit to be done any other work in or about the Premises or the
Building or any adjacent or nearby building land, street or alley.

-21-



--------------------------------------------------------------------------------



 



VIII. Improvements, Condition and Repair of Premises.
     A. Tenant’s acceptance of possession shall constitute Tenant’s agreement
that Tenant thoroughly has examined the Premises, that Tenant is satisfied in
all respects with the physical condition of the Premises, as well as the amount
of space contained therein, and that Tenant is taking the Premises is their then
existing condition “as is”. No representation or warranty has been made by
Landlord or Landlord’s agent as to the operation, condition or repair of the
Premises; and there has been no agreement by Landlord to redecorate, alter,
repair or improve the Premises either before or after the execution of this
Lease, other than as set forth herein. Tenant has made an independent inspection
of the space and has not relied on any inspection or representations made by
Landlord. Tenant has made his own the computation of the interior square foot of
the space approximated by Landlord as to the amount of space contained in the
Premises and is not relying on Landlord’s computation.
     B. Tenant, at Tenant’s expense, shall provide, install and construct within
the Premises (in accordance with the other provisions of this Lease) the
fixtures, special air conditioning, other equipment, appliances, decorations and
tenant improvements (“tenant improvements”). Tenant shall provide Landlord on or
before commencement of the Lease term with proof that Tenant has purchased and
owns all of said Tenant improvements, free and clear of all security interests,
liens and encumbrances, except those approved in writing by Landlord. If,
however, Tenant and Landlord agree that Landlord will purchase and install any
of the Tenant improvements referred to above, Landlord may require Tenant to pay
for the same in advance, based on Landlord’s good faith estimate of the cost and
subject to adjustment when actual costs are determined. Such costs shall include
fifteen percent for Landlord’s administrative and overhead expenses, if Landlord
is required to supervise said construction.
     C. (1) Landlord will maintain the structural portions of the Premises,
including roofs, floors and exterior treatments, in good order, and will make
necessary repairs and replacements thereto. Repairs should be conducted in such
a manner as will minimize interference with Tenant’s business at the Premises.

-22-



--------------------------------------------------------------------------------



 



                    (2) Except as noted in subparagraph C. (1) above and during
the term of this Lease, Tenant shall maintain the Premises in excellent order,
condition and repair, and in compliance with the requirements of all insurers
and governmental authorities having jurisdiction, including making all necessary
repairs, replacements and improvements and providing all necessary repairs,
replacements and improvements and providing all necessary maintenance, in and
about the Premises, at Tenant’s sole expense. If Tenant fails to do so, Landlord
may, but need not, provide any maintenance, repairs, replacements, and
improvements; and Tenant shall pay Landlord on demand for all costs incurred by
Landlord in connection therewith, plus 15% for Landlord’s overhead and
administrative expenses. Tenant’s obligations hereunder extend to all exterior
and corridor glass; and Tenant shall enter into a written agreement with a
reputable glass cleaning contractor to clean all such glass on such a basis and
in such manner as is acceptable to Landlord. Such contractor shall have such
insurance coverage as Landlord may require. Tenant’s obligations also include
maintaining all plants and vegetation in good shape and health and replacing
them as necessary.
     D. As often as may be deemed necessary and at least once every seven years,
Tenant shall re-paint the Premises, install new floor, wall and window
coverings, and generally remodel the Premises so as to maintain the standards
required of Tenant under this Lease.
IX. Surrender of Premises.
     Upon termination of this Lease by lapse of time or otherwise or upon
termination of Tenant’s right to possession:
     A. Tenant shall surrender all keys to the Premises to Landlord and shall
make known to Landlord the explanations of all combination and other locks
remaining on the Premises.
     B. Tenant shall return the Premises and all property, equipment and
fixtures of Landlord in excellent order, condition and repair, subject to the
provisions of subparagraph

-23-



--------------------------------------------------------------------------------



 



C of this Section IX and ordinary wear; and if Tenant fails to do so, Landlord
may place the same in such order, condition and repair and Tenant shall pay
Landlord the cost thereof, plus 15% for Landlord’s overhead and administrative
expenses.
     C. All decorations, furnishings, installations, additions, hardware,
non-trade fixtures and equipment, and improvements, temporary or permanent,
located in or upon the Premises, where placed there by Tenant or Landlord, shall
be Landlord’s property and shall remain upon the Premises, without compensation,
allowance or credit to Tenant; provided, however, that if prior to such
termination or within ten (10) days thereafter Landlord so directs, Tenant
promptly shall remove the furnishings, decorations, installations, additions,
hardware, non-trade fixtures and equipment, and improvements which were placed
in the Premises by Tenant and are designated in the notice, and Tenant shall cap
all utility outlets and restore all surfaces to a smooth uniform condition, and
otherwise remove, restore and repair the Premises to its original condition. If
Tenant fails to do so, Landlord may remove and restore the same and Tenant shall
pay Landlord the cost thereof.
     D. All of Tenant’s trade fixtures, equipment and personal property not
removed from the Premises prior to such termination shall be conclusively
presumed to have been abandoned by Tenant, and title thereto shall pass to
Landlord under this Lease as a Bill of Sale therefor.
X. Assignment and Subletting; Sale of Business
     A. Tenant shall not assign, mortgage or otherwise transfer or encumber this
Lease or any interest hereunder, or sublet all or any part of the Premises, or
permit all or any part of the Premises to be used by others, without the prior
written consent of Landlord to be exercised in its sole and absolute discretion
in each instance. No assignment, subletting or other transfer shall relieve
Tenant of any obligation or liability hereunder, unless otherwise agreed in
writing by Landlord. If Tenant requests an assignment or subleasing other than
to a wholly-owned subsidiary of Tenant or to a company into which Tenant may be
merged or consolidated, Landlord shall have the right, to be exercised in its
sole and exclusive discretion, to cancel this Lease for the Premises or the
portion thereof to be assigned or

-24-



--------------------------------------------------------------------------------



 



sublet, without thereby relieving Tenant from its obligations or liabilities
accruing prior thereto. If without Landlord’s prior written consent this Lease
is assigned or the Premises are sublet or occupied by anyone other than Tenant,
Landlord may accept and retain the rent from such assignee, subtenant or
occupant, without being deemed to have accepted or consented to such purported
assignment, subletting or occupancy; and no such assignment, subletting,
occupancy or acceptance of rent shall be deemed a waiver of this covenant.
Consent by Landlord to an assignment or subletting shall not relieve Tenant from
the obligation to obtain Landlord’s written consent to any further assignment or
subletting. Consent by Landlord to an assignment or subletting shall not
constitute consent to the continuance, assignment or transfer of any right of
first offer, right of first refusal, option to renew or extend, option to lease
other space, or any other similar right or option; and any such rights and
options shall be personal to Tenant, shall terminate upon any assignment or
subletting and shall not be assignable or transferable, unless and except as
otherwise expressly provided in Landlord’s written consent to each respective
assignment or subletting. Any rent or other consideration payable to or received
by Tenant in the form of money or otherwise as a result of an assignment or
sublease which is in excess of the rent payable under the provisions of
Sections I and II of this Lease shall be due and payable to landlord as
additional rent hereunder, except as Landlord otherwise may specifically agree
in writing.
     B. Regardless of the language of subparagraph X(A) above, Tenant shall,
without Landlord’s consent, have the right to transfer the Lease to a subsidiary
or other affiliate or to sell its assets or capital stock; provided that no such
transfer shall be deemed to release Tenant from its obligations under the Lease,
and Tenant shall remain primarily liable thereunder following any such transfer.
XI. Waiver of Certain Claims; Insurance.
     A. To the fullest extent allowed by law, Tenant waives and releases and
agrees to indemnify, defend and hold harmless Landlord, its directors, officers,
agents and employees, against and from all claims, actions, judgments,
liabilities, cost, expenses and fees which might be asserted against or incurred
by Landlord, its directors officers,

-25-



--------------------------------------------------------------------------------



 



employees, or agents, for or in connection with any injuries to or deaths of any
persons and any losses of and damages to property sustained by Tenant, its
visitors, customers, agents and employees, any other tenant or occupant of the
Premises or the Building, or any other person, occurring in or about the
Building or the Premises, resulting directly or indirectly from:
                    1. any existing or future condition, defect, matter or thing
in or about the Premises, the Building or any part thereof resulting from or in
connection with Tenant’s operation;
                    2. the Building, the Premises or any part thereof becoming
out of repair, malfunctioning, breaking, bursting, erupting or exploding;
                    3. any accident or occurrence within the Premises;
                    4. the sale or service of alcoholic beverages at or from the
Premises; or
                    5. any act or omission of Tenant, its agents, employees,
customers or invitees.
     B. To the fullest extent allowed by law, Landlord waives and releases and
agrees to indemnify, defend and hold harmless Tenant, its directors, officers,
agents and employees, against and from all claims, actions, judgments,
liabilities, cost, expenses and fees which might be asserted against or incurred
by Landlord, its directors, officers, employees or agents, for or in connection
with any injuries to or deaths of any persons and any losses of and damages to
property sustained by Tenant, its visitors, customers, agents and employees, any
other tenant or occupant of the Premises or the Building, or any other person,
occurring in or about the Building or the Premises, resulting directly or
indirectly from:
                    1. any existing or future condition, defect matter or thing
in or about the Premises, the Building or any part thereof resulting from or in
connection with Landlord’s operation;

-26-



--------------------------------------------------------------------------------



 



                    2. the Building, the Premises or any part thereof becoming
out of repair, malfunctioning, breaking, bursting, erupting or exploding;
                    3. any accident or occurrence within the Landlord’s
“cyclery”; or
                    4. any act or omission of Landlord, its agents, employees,
customers or invitees.
     C. Tenant at all times shall maintain fire and extended coverage insurance
insuring its interest in all furniture, fixtures, equipment, supplies and other
personal property located in the Premises or elsewhere in the Building and all
tenant improvements to the Premises, for the full insurable replacement cost
thereof, plus business interruption insurance. Without limiting any other
agreement or obligation of Tenant hereunder, Tenant shall waive and release all
claims, rights and causes of action against Landlord, its directors, officers,
employees and insurance maintained or required to be maintained by Tenant; and
all proceeds payable under such policies for damage to the property or tenant
improvement of Tenant shall be paid in trust jointly to Landlord and Tenant and
be used to repair or replace the damaged property and improvements, unless this
Lease is terminated as provided elsewhere hereunder. Tenant also at all times
shall maintain comprehensive general liability and property damage insurance
through financially responsible insurance companies satisfactory to Landlord,
insuring Landlord and Tenant with respect to the Premises and all adjacent ways,
containing a contractual liability endorsement, in amounts of less than Five
Million Dollars ($5,000,000) in the event of injury or death of any person, and
One Million Dollars ($1,000,000) in the event of property damage. Tenant may
have self insurance with respect to plate glass insurance. All such insurance
policies shall require at least twenty (20) days prior written notice to
Landlord before termination or modification; and current certificates of such
insurance showing Landlord as named insured shall be maintained and delivered to
Landlord.
     If any damage to the Premises, the Building or the tenants thereof is
caused by any act or omission of Tenant, its agents, employees, customers or
invitees, Landlord, at Landlord’s option, may repair or otherwise remedy such
damage; and Tenant shall reimburse

-27-



--------------------------------------------------------------------------------



 



Landlord for all costs thereof in excess of the amounts, if any, paid to
Landlord under insurance policies covering such damages. Pending final
settlement of any insurance claims covering such damages, Tenant shall reimburse
Landlord in full for such costs; and Tenant shall be refunded the amount of any
insurance proceeds paid for such damages when received by Landlord. All property
in the Building or in the Premises belonging to Tenant, its agents, employees,
customers, or invitees, or belonging to any other occupant of the Premises,
shall be there at the sole risk of Tenant or such other person; and Landlord
shall not be liable for any damage thereto or any theft, misappropriation or
loss thereof.
XII. Fire and Casualty.
     If the Building or the Premises is damaged and made substantially
untenantable by fire or other casualty, and Landlord shall determine not to
restore the same or not to require Tenant to restore the Premises if Tenant
causes the fire or other casualty, Landlord may, by notice to Tenant given
within one hundred twenty (120) days after such damage, terminate this Lease.
Such termination shall become effective as of the date of such damage if the
Premises are so damaged, otherwise as of the date one hundred twenty (120) days
following the service of such notice of termination. Unless the Lease is
terminated as herein above provided, if the Premises are damaged by fire or
other casualty, not caused in whole or in part by Tenant, Landlord shall restore
the same substantially to their prior condition, or to a similar condition of
substantially equal or better utility, at Landlord’s expense, with reasonable
promptness. Unless the Lease is terminated as hereinabove provided, if 50% or
more of the Premises are made untenantable, (other than as a result of fire or
casualty caused in whole or in part by Tenant) and if Landlord fails, within one
hundred twenty (120) days after Landlord is enabled to take possession of the
Premises, to substantially restore the Premises Tenant may terminate this Lease
as of the end of said one hundred twenty (120) day period by giving written
notice to Landlord not later than thirty (30) days after the expiration of said
one hundred twenty (120) day period. During any such period, Landlord will
permit Tenant, at no cost to Landlord, to maintain temporary banking quarters
about the Premises during any period of rebuilding. Said temporary quarters
shall in no way interfere with any construction and repair work and shall not
interfere with the operation of the “Cyclery” east of the Tenant’s space.

-28-



--------------------------------------------------------------------------------



 



     If the Premises are damaged or destroyed by fire or other casualty caused
in whole or in part by Tenant, and if Landlord does not elect to terminate this
Lease as aforesaid, this Lease shall remain in full force and effect and
Tenant’s obligations to pay rent and all other sums hereunder shall continue
unabated. In such event, Tenant promptly and diligently shall restore the
Premises (in accordance with the other provisions of this Lease, including, but
not limited to, the Section on “Alterations”); or, at Landlord’s election,
Landlord may restore the Premises, and Tenant shall pay all costs incurred in
connection therewith, including fifteen percent (15%) of the total restoration
cost for Landlord’s administrative expense.
     In the event of termination of this Lease pursuant to this Section XII,
rent shall be prorated on a per diem basis and shall be paid to the date of the
fire or other casualty, unless a portion of the Premises shall be tenantable and
reasonably accessible, in which case rent shall be prorated on a per diem basis
and shall be payable to the date of termination. If this Lease is not terminated
in the event of a fire or other casualty but the Premises are rendered wholly
untenantable or are not reasonably accessible, rent shall abate on a per diem
basis from the date of the fire or other casualty until the Premises are ready
for occupancy and reasonably accessible to Tenant. If part of the Premises are
rendered untenantable, rent shall be prorated on a square footage basis in
accordance with the part of the Premises which is usable by Tenant (as measured
by Landlord) until termination or the damaged part is ready for Tenant’s
occupancy as the case may be. In all cases, due allowance shall be made for
delays caused by adjustment of the insurance claim, strikes, labor difficulties,
material shortages, weather conditions, and any other causes beyond Landlord’s
reasonable control; and in no case shall Landlord be liable to Tenant, shall
Tenant be entitled to terminate this Lease or shall Tenant be relieved of any
obligation (other than as expressly provided above) by virtue of any delay in
completing repairs and restoration. Notwithstanding anything to the contrary
herein set forth, there shall be no rent abatement or proration if the loss or
damage is due to the fault, neglect or violation of any provision of this Lease
by Tenant or its employees, agents, contractors, customers or invitees; and in
no event shall Landlord be required to repair or restore any decorating,
installations, alterations, additions or improvements in or to the Premises
which were not provided initially by Landlord at its cost.

-29-



--------------------------------------------------------------------------------



 



     Landlord covenants to maintain adequate casualty insurance covering the
Building, with replacement cost endorsement. Tenant should have the right to
self-insure with respect to plate glass replacement.
XIII. Rights and Remedies of Landlord.
     A. If Tenant is adjudged bankrupt or is declared to be insolvent in any
court proceeding, if a receiver or trustee is appointed for Tenant or its
property, if proceedings are commenced to wind up or liquidate Tenant’s business
or affairs, if a petition is filed by or against Tenant seeking relief under any
chapter of the bankruptcy laws (and in the case of a petition against Tenant, if
such petition is not dismissed within thirty (30) days after filing), or if
Tenant makes an assignment for the benefit of creditors, then in any such event,
Landlord, if Landlord so elects, may terminate this Lease without notice, entry
or any other action; and upon such termination, Landlord shall be entitled to
recover damages as herein and by law provided.
     B. If Tenant defaults in the prompt payment of rent and such default
continues for five or more days after the payment first becomes due, if Tenant
defaults in the prompt and full performance of any other obligation or the
prompt and full observance of any other provision of this Lease and such other
default continues for ten or more days after notice thereof is given to Tenant,
if the Leasehold interest of Tenant is subjected to levy, execution or
attachment, or if Tenant abandons the Premises, then in any such event,
Landlord, if Landlord so elects, and with or without notice or demand, may
terminate Tenant’s right to possession, without terminating this Lease; and in
any such event of default, whether or not there is a termination, Landlord shall
be entitled to recover all sums and damages recoverable hereunder or by law.
     C. Upon termination of this Lease, by lapse of time or otherwise, or upon
termination of Tenant’s right to possession, Tenant shall vacate the Premises
immediately and shall deliver possession to Landlord; and in such event Tenant
hereby grants to Landlord full and free license to enter and repossess the
Premises, with or without process of law, and to expel and exclude from
possession Tenant and all other occupants of the Premises and to

-30-



--------------------------------------------------------------------------------



 



remove any or all property therefrom, using such force as may be necessary,
without being guilty of conversion of property, trespass, eviction or forcible
entry or detainer. Tenant hereby waives service of any notice or demand of any
kind, including every notice and demand prescribed by law, and agrees that the
simple breach of any provision of this Lease by Tenant alone shall constitute a
forcible detainer by Tenant within the meaning of the statutes of the State of
Illinois, without the need for any notice or demand of any kind.
     D. If Landlord elects to terminate Tenant’s right to possession, without
terminating the Lease, no action of Landlord taken pursuant to such election
shall terminate this Lease or release Tenant from Tenant’s obligation to pay
rent for the full term.
     E. Upon and after regaining possession of the Premises with or without
termination of the Lease, Landlord shall use reasonable efforts to relet the
Premises or part thereof for the account of Tenant for such rent, for such time
and upon such terms as Landlord shall determine; provided, however, that if
there is any other vacant space in the Building, Landlord may elect to put any
proposed tenant in such other space before reletting the Premises. Landlord
shall not be required to accept any tenant who does not meet Landlord’s
qualifications for tenancy of the Premises, or to observe any instructions given
by Tenant about reletting. In any such case, Landlord may make repairs,
alterations, additions and improvements and may redecorate and remodel the
Premises to the extent deemed desirable by Landlord; and Tenant shall pay
Landlord on demand all cost thereof, together with Landlord’s other expenses of
reletting, such as advertising, commissions, and legal fees. If the
consideration collected from the new tenant by Landlord upon and after reletting
is not sufficient to pay the full amounts of all rents due or becoming due under
this Lease from time to time, Tenant shall pay to Landlord the amount of each
deficiency on demand.
     F. Tenant hereby agrees, in any suit brought against Tenant for the
enforcement of any right hereunder by Landlord, to waive trial by jury and to,
with respect to any judgments rendered in favor of Landlord and against Tenant
for any money due hereunder or under any extension or renewal of this Lease, pay
for all of Landlord’s expenses and costs of suit together with reasonable
attorney’s fees and to release all errors in such proceedings,

-31-



--------------------------------------------------------------------------------



 



including the issuance of execution upon any such judgment, and to stipulate
that no appeal shall be prosecuted from any such judgment or that no proceedings
in chancery or otherwise shall be filed or prosecuted to interfere in any way
with the operation of such judgment or of any execution issued thereon or with
any supplemental proceedings taken by Landlord to collect the amount of any such
judgment and to consent that execution on any judgment or decree may issue
forthwith.
     G. All property removed from the Premises by Landlord pursuant to the
authority of this Lease or of law, to which Tenant may be entitled, shall be
handled, removed or stored by Landlord at the sole risk, cost and expense of
Tenant; and Landlord in no event shall be liable for conversion or be
responsible for the value, preservation or safe keeping thereof. Tenant shall
pay to Landlord on demand all expenses incurred by Landlord in such handling,
removal and storage.
     H. Tenant shall pay all of Landlord’s costs and expenses, including the
fees of counsel, agents and others retained by Landlord, incurred in enforcing
Landlord’s rights or remedies hereunder or incurred in enforcing Landlord’s
rights or remedies hereunder or incurred by Landlord in any litigation,
negotiation or transaction in which Tenant causes Landlord, without Landlord’s
fault, to become involved or concerned.
     I. If this Lease or Tenant’s right to possession is terminated prior to the
Lease expiration date set forth in the Schedule, Tenant shall be liable for and
shall pay to Landlord the unamortized amount of all rent abated, credited or
forgiven for Tenant and the unamortized costs of all decorations, installations,
additions, alterations and improvements made in respect to the Premises and paid
for or credited to Tenant by Landlord; and the entire amount thereof shall be
due and payable immediately upon termination.
     J. If Tenant fails to perform any of its obligations hereunder or violates
any of the provisions of this Lease, Landlord may (but need not) cure such
default in whole or in part, in which event Tenant shall pay Landlord on demand
as additional rent the amount of all costs, expenses and fees insured by
Landlord in connection therewith.

-32-



--------------------------------------------------------------------------------



 



     K. To the fullest extent allowed by law, Tenant waives its right to a jury
trial in any action under or with respect to this Lease or the Premises.
     L. In addition to any interest payable thereon, Tenant shall pay Landlord
on demand a late charge equal to Twenty-Five and 00/100 Dollars ($25.00) per day
for each day the rent remains delinquent and unpaid and all delinquent rent
shall, at Landlord’s request, be paid by certified funds. Any other sums due
under this Lease and remaining unpaid for more than thirty (30) days, after
notice to Tenant that said sums are due and payable, shall be paid thereafter
together, from the date of such Notice, with interest at the rate set forth in
Paragraph I. D. of this Leasing Agreement.
     M. All rights and remedies of Landlord provided herein and available at law
and in equity shall be separate and cumulative; and any of them may be exercised
singly, concurrently, alternatively and in any order without prejudice to any
other of them.
     N. Whenever Landlord’s consent is required under the term of this Lease,
said consent shall not be unreasonably withheld.
XIV. Bankruptcy or Insolvency.
     If Landlord’s right to terminate this Lease pursuant to Section XIII(A)
above is not elected, upheld or enforced, the following provisions shall apply
in the event of the bankruptcy or insolvency of Tenant:
     A. If Tenant files a petition under Chapters 7, 11 or 13 of the Bankruptcy
Code, or if an order for relief is entered against Tenant under Chapter 7, or if
a proceeding filed by or against Tenant under any other chapter of the
Bankruptcy Code is converted to a chapter 11 or 13 proceeding, and if the
Trustee in Bankruptcy (hereinafter referred to as “Trustee”) appointed by the
Bankruptcy Court as referred to in this Section XIV of this Leasing Agreement or
Tenant as Debtor-in-Possession fails to assume this Lease within sixty (60) days
after appointment of the Trustee in a Chapter 7 proceeding or the date of the
filing of such petition or conversion in such other chapter proceeding, then the
Trustee or the

-33-



--------------------------------------------------------------------------------



 



Debtor-in-Possession shall be deemed to have rejected this Lease, and Landlord
shall be entitled immediately to possession of the Premises without further
obligation to Tenant or the Trustee and this Lease shall be terminated. Landlord
shall be entitled to recover all past due rent and damages in the bankruptcy
proceeding, and such right shall survive termination of the Lease. Landlord’s
damages shall include the unamortized amount of all rent abated, credited or
forgiven for Tenant and the unamortized costs of all decorations, installations,
alterations, additions and improvements made in respect to the Premises and paid
for or credited to Tenant by Landlord determined as of the commencement of the
bankruptcy proceeding. To be effective, any election to assume this Lease must
be given in writing to Landlord, and, in Landlord’s sole business judgment, all
of the following conditions, which Landlord and Tenant acknowledge to be
commercially reasonable, must have been satisfied:
     1. The Trustee or the Debtor-in-Possession must have cured or must have
provided to Landlord adequate assurance that the Trustee or the
Debtor-in-Possession will cure all monetary defaults within ten (10) days and
all nonmonetary defaults within thirty (30) days after the date of assumption
and that within ten (10) days from the date of assumption or such other time
periods as may be imposed by the Bankruptcy Court or the any applicable
Bankruptcy (Insolvency) Code, Act or Laws, Landlord will be compensated for all
pecuniary damages it has incurred arising from the defaults of Tenant, the
Trustee, or the Debtor-in-Possession, as recited in Landlord’s written statement
of pecuniary loss sent to the Trustee or Debtor-in-Possession.
     2. The Trustee or the Debtor-in-Possession must have provided Landlord with
adequate assurance of the timely future performance of each of Tenant’s
obligations under this Lease; provide also that:
                    a. The Trustee or Debtor-in-Possession must, if the
Bankruptcy Court permits or orders, also deposit with Landlord as security for
the timely payment of rent, an amount equal to three months’ rent and other
periodic sums accruing under this Lease; and
                    b. The obligations imposed upon the Trustee or the
Debtor-in-Possession must continue and be binding upon Tenant after the
completion of bankruptcy proceedings, unless the Bankruptcy Court enters an
order imposing different obligations.

-34-



--------------------------------------------------------------------------------



 



     3. For purposes of Subsection A(1), “adequate assurance” means that:
                    a. Landlord shall have determined that the Trustee or the
Debtor-in-Possession has, and will continue to have, sufficient unencumbered
assets, after the payment of all secured obligations and administrative
expenses, to assure Landlord that the Trustee or the Debtor-in-Possession will
have sufficient funds timely to fulfill Tenant’s obligation under this Lease and
to keep the Premises properly staffed with sufficient employees to conduct a
fully operational, actively promoted business in the Premises; and
                    b. An order shall have been entered segregating sufficient
cash payable to Landlord and/or a valid and perfected first lien and security
interest shall have been granted in property of Tenant, Trustee, or
Debtor-in-Possession which is acceptable in value and kind to Landlord, to
secure to Landlord the obligation of the Trustee or Debtor-in- Possession to
cure all monetary and nonmonetary defaults under this Lease within the time
periods set forth above.
     B. If the Trustee or the Debtor-in-Possession has assumed this Lease and
assigns or elects to assign Tenant’s interest under this Lease or the estate
created by that interest to any other person, such interest or estate may be
assigned only if:
                    1. The assignee shall have submitted a current financial
statement, audited by a certified public accountant, which shows a net worth and
working capital in amounts determined by Landlord to be sufficient to assure the
future performance by the assignee of the Tenant’s obligations under this Lease;
                    2. If requested by Landlord, the assignee shall have
obtained guarantees, in form and substance satisfactory to Landlord, from one or
more persons who satisfy Landlord’s standards of credit worthiness; and
                    3. Landlord shall have obtained consents or waivers from any
third parties

-35-



--------------------------------------------------------------------------------



 



which may be required under any Lease, the Bankruptcy Court, if required,
mortgage, financing arrangement, or other agreement by which Landlord is bound,
to enable Landlord to permit such assignment.
     C. When, pursuant to the applicable Bankruptcy Code or Act or Insolvency
Laws, the Trustee or the Debtor-in-Possession is obligated to pay reasonable use
and occupancy charges for the use of all or part of the Premises, such charges
shall not be less than the Base Rent, Rental Adjustments and other sums payable
by Tenant hereunder.
XV. Default by Landlord.
     The Landlord agrees that if it fails to pay any installment of taxes prior
to sale of said taxes or assessments or any interest, principal, costs of other
charges upon any mortgage or mortgages, or other liens and encumbrances
affecting the leased Premises, and to which this Lease may be subordinate when
any of the same become due, or if the Landlord fails to make any repairs or do
any work required of the Landlord by the provisions of this Lease, or in any
other respect fails to perform any covenant and agreement in the Lease contained
on the part of the Landlord to be performed, then, and in any such event or
events, the Tenant, after the continuance of any such failure of default for
thirty (30) days after notice in writing thereof is given by the Tenant to the
Landlord, may at its option pay said taxes, assessments, interest, principal,
costs, and other charges and cure such defaults all on behalf of and at the
expense of the Landlord, and do all necessary work and make all necessary
payments in connection therewith including but not limiting the same to the
payment of any fees, costs and reasonable charges of or in connection with any
legal action which may have been brought; and the Landlord agrees to pay to the
Tenant forthwith the amount so paid by the Tenant, together with interest at the
rate often percent (10% ) per annum and agrees that the Tenant may withhold any
and all rental payments thereafter becoming due to the Landlord pursuant to the
provisions of this Lease or any extension thereof and may apply the same to the
payment of such indebtedness of the Landlord to the Tenant until such
indebtedness is fully paid with interest as herein provided. Nothing herein
contained shall preclude the Tenant from proceeding to collect the amount so
paid by it as aforesaid without waiting for rental off-sets to accrue or from
exercising any other right or remedy available to Tenant at

-36-



--------------------------------------------------------------------------------



 



law or in equity. Landlord agrees to indemnify and save Tenant harmless from all
fines, claims, demands, actions, proceedings, judgments, and damages (including
court costs and reasonable attorney fees) of any kind or nature by anyone
whomsoever arising or growing out of any breach or nonperformance by Landlord of
the covenants in this Lease.
XVI. Eminent Domain.
     If the whole or any part of the Premises shall be taken for public or
quasi-public use by a governmental authority acting under the power of eminent
domain or shall be conveyed to a governmental authority in lieu of such taking,
and if such taking or conveyance shall cause the remaining part of the Premises
(if any) to be untenantable and inadequate for use by Tenant for the purposes
for which they were Lease, then Tenant, at its option, may terminate this Lease
as of the date Tenant is required to surrender possession of the Premises. If a
part of the Premises shall be so taken or conveyed but the remaining part is
tenantable and adequate for Tenant’s use, then this Lease shall be terminated as
to the part taken or conveyed as of the date Tenant surrenders possession;
Landlord shall make such repairs, alterations and improvements as may be
necessary to render the part not taken or conveyed tenantable; and the rent
shall be reduced in proportion to the part of the Premises so taken or conveyed
(as measured by Landlord). All compensation awarded for such taking or
conveyance shall be the property of Landlord without any deduction therefrom for
any present or future estate of Tenant, and Tenant hereby assigns to Landlord
all its rights, title and interest in and to any such award. However, Tenant
shall have the right to recover from the governmental authority, but not from
Landlord, such compensation as may be awarded to Tenant on account of the
interruption of Tenant’s business, moving and relocation expenses and
depreciation to and removal of Tenant’s trade fixtures and personal property.
XVII. Landlord’s Mortgage.
     From time to time either before or after the execution of this Lease,
Landlord may execute a mortgage or trust deed in the nature of a mortgage of
Landlord’s interest in the Building and/or underlying land. In such event:

-37-



--------------------------------------------------------------------------------



 



     A. If and as requested by the mortgagee or trustee, Tenant will subordinate
or agree to the superiority of its interest in this Lease to said mortgage or
trust deed and will execute such subordination or superiority agreement or
agreements as reasonably may be required by said mortgagee or trustee. Tenant’s
obligation to subordinate to Landlord’s mortgagee is conditioned upon execution
by such mortgagee of an agreement, in form reasonably satisfactory to Tenant,
providing that Tenant’s right of quiet possession and occupancy of the Premises
should not be disturbed in the even to foreclosure by such mortgagee or default
under the mortgage.
     B. Should such mortgage or trust deed be foreclosed, the liability of the
mortgagee, trustee or purchaser at such foreclosure sale or the liability of a
subsequent owner designated as Landlord under this Lease shall exist only so
long as such trustee, mortgagee, purchaser or owner is the owner of the subject
real estate, and such liability shall not continue or survive after further
transfer of ownership.
     C. Tenant agrees that, in the event of any act or omission by Landlord
which would give Tenant the right to terminate this Lease or to claim a partial
or total eviction, Tenant shall not exercise any such right:
                    1. Until it has notified in writing the holder of any
mortgage or trust deed which at the time shall be a lien on the Building or
underlying land of such act or omission (if the name and address of such holder
shall previously have been furnished by written notice to Tenant); and
                    2. Until a reasonable period, not exceeding thirty
(30) days, for commencing the remedying of such act or omission shall have
lapsed following the giving of such notice; and
                    3. Unless such holder, with reasonable diligence, shall not
have commenced and continued to remedy such act or omission or to cause the same
to be remedied.

-38-



--------------------------------------------------------------------------------



 



     D. If such mortgage or trust deed be foreclosed, upon request of the
mortgagee or trustee, Tenant will attorn to the purchaser at any foreclosure
sale and will execute such instruments as may be necessary or appropriate to
evidence such attornment. Likewise, Tenant will attorn to the leasehold
mortgagee (if any) in the event said leasehold mortgagee should ever become the
owner of the leasehold estate covered by its mortgage or should become the owner
of any new lease in replacement or substitution of such leasehold estate.
XVIII. Estoppel Certificate.
     When requested by Landlord, Tenant shall deliver to Landlord or to its
present or prospective mortgages, purchasers, auditors or another persons
designated by Landlord, a certificate stating that: this Lease is in full force
and effect; Landlord is not in default (or stating specifically any exceptions
thereto); the date of acceptance of the Premises; the date of commencement of
rent; the date of commencement of the term of this Lease; the expiration date of
this Lease; the amount of rent currently payable; the date to which rent has
been paid; whether or not Landlord has completed any improvements required to be
made to the Premises; whether or not Tenant has any options or rights of first
refusal; and such other matters as may be reasonably required. Failure to give
such a certificate within ten (10) days after written request shall constitute a
default by Tenant and also shall be conclusive evidence that this Lease is in
full force and effect and that Landlord is not in default, and Tenant shall be
estopped from asserting any defaults know to Tenant at that time.
XIX. Holding Over.
     If Tenant retains possession of the Premises or any part thereof after
termination of this Lease, by lapse of time or otherwise, or after termination
of Tenant’s right to possession of the Premises, Tenant shall pay Landlord for
the time Tenant remains in possession rent at double the rental rate payable for
the last period prior to the date of such termination, which rate shall include
Base Rentals and Rental Adjustments as provided in Sections I and

-39-



--------------------------------------------------------------------------------



 



II of this Landlord. Tenant also shall pay all damages sustained by Landlord by
reason of such retention. Unless otherwise provided in writing by Landlord, any
such retention shall give rise to a month to month holdover. If Landlord so
elects by giving written notice thereof to Tenant, such holding over shall
constitute renewal of this Landlord for one year at a rental rate equal to One
Hundred Fifty percent (150%) of the rent provided for thereunder on the stated
termination date of this Lease; plus all rent that may be pursuant to the terms
hereof, as specified in Landlord’s notice. Acceptance by Landlord of rent after
any such termination shall not constitute a renewal. This section does not waive
Landlord’s right of re-entry or any other right or remedy available to Landlord
upon holding over.
XX. Miscellaneous.
     A. Default Under Other Lease. If the term of any lease, other than this
Lease, made by Tenant for the Premises or any part thereof or for any other
space in the Building shall be terminated or terminable after the making of this
Landlord, because of any default by Tenant under such other lease, such fact
shall empower Landlord, at Landlord’s sole option, to terminate this Landlord or
to exercise any of the remedies set forth in Section XIII.
     B. Acts Subsequent to Default. No receipt of money by Landlord from Tenant
after any default, the termination of this Landlord or Tenant’s right to
possession, the service of any notice or demand, the commencement of any suit or
the entry of any judgment shall operate to cure or waive such default,
reinstate, continue or extend the term of this Lease or Tenant’s right to
possession, or affect any such notice, demand, suit or judgment.
     C. Waiver of Default. No waiver of any default of Tenant shall be implied
an no express waiver of any such default shall affect, any default other than
the default specified in such waiver, and then only for the time and to the
extent therein stated. No waiver of or failure to enforce any provision under
any other tenant’s lease or any provision of the Building’s rules and
regulations, and no consent or permission given to any other tenant or person,
shall operate to waive, diminish, or impair any similar provision relating to
Tenant or give rise to or require any similar consent or permission in the case
of Tenant. The

-40-



--------------------------------------------------------------------------------



 



invalidity or unenforceability of any provision of this Lease, per se or as
applied, shall not affect or impair any other provision of this Lease, the
remainder of which shall remain in full force and effect, or any other
application of the provision in question.
     D. Plats and Riders. Clauses, plats and riders, if any, signed by Landlord
and Tenant and endorsed on or attached to this Lease are a part hereof; and in
the event of variation or discrepancy, the duplicate original hereof, including
such clauses, plats and riders, if any, held by Landlord shall control.
     E. Meaning of Tenant. The word “Tenant” wherever used in this Landlord
shall be construed to mean Tenants in all cases where there is more than one
tenant, and the necessary grammatical changes required to make the provisions
hereof apply either to corporations or individuals, men or women, shall in all
cases be assumed as though in each case fully expressed. The word “term” as used
herein includes the initial Lease term and all extensions and renewals.
     F. Representative Capacity. No person executing this Lease in a
representative capacity for Landlord or Tenant shall be held individually liable
hereunder in the absence of fraud, provided that such person acted with due
authority and the intended principals are bound.
     G. Brokers. Tenant certifies that it has not dealt with any real estate
broker other than the broker identified on the Schedule and that no other broker
initiated or participated in the negotiation of this Lease, submitted or showed
the Premises to Tenant or is entitled to any commission in connection with this
Landlord. Tenant agrees to indemnify and hold Landlord harmless from all claims
from and liabilities to any other real estate broker for commissions or fees in
connection with this Lease and space.
     H. Force Majeure. Time is of the essence. However, provision or performance
by Landlord of any maintenance, repair, restoration, improvement, facility or
service shall be subject to delays due to strikes, labor problems, material
shortages, Acts of God, weather conditions, war and other cause beyond the
reasonable control of Landlord.

-41-



--------------------------------------------------------------------------------



 



     I. Successors and Assigns. Each provision hereof shall extend to and shall
bind and inure to the benefit of Landlord and Tenant and their respective heirs,
legal representatives, successors and assigns, provided, however, that this
Lease shall not inure to the benefit of any heir, legal representative,
transferee, successor or assign of Tenant except upon the express written
consent or election of Landlord to be exercised in Landlord’s sole and absolute
discretion.
     J. Rules and Regulations. Tenant agrees to comply with all reasonable rules
and regulations Landlord may adopt from time to time for the operation,
management, protection and welfare of the Building and its tenants and
occupants.
     K. Notices. No notice or demand related to this Lease shall be effective
unless in writing and either delivered personally to the party to whom it is
directed or sent by United States certified mail, return receipt requested,
postage prepaid, in a sealed envelope addressed: if to Tenant, to Tenant at the
Premises, with a copy to Dr. Jeffrey Kreamer, Regency Medical Center, P.C., 782
West Euclid, Palatine, Illinois 60067, or, if Tenant is not in possession
thereof, then to Tenant’s address last known to Landlord; and, if to Landlord,
to Landlord at 1111 Waukegan Road, Northbrook, Illinois, 60062, with a copy to
Stephen B. Cohen at Kelly, Olson, Michod & DeHaan & Richter, L.L.C., 30 South
Wacker Drive, Suite 2300, Chicago, IL 60606; provided that either party, by
notice to the other, from time to time may designate another address in the
United States of America to which notices mailed more than ten (10) days
thereafter shall be addressed. Notices mailed as aforesaid shall be effectively
given as of the date of mailing.
     L. Marginal Notations. The marginal notations of this Lease are for
conveniences only and in no way limit or enlarge scope or meaning.
     M. Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease and
this instrument is not effective as a Lease or otherwise until execution and
delivery by both Landlord and Tenant.

-42-



--------------------------------------------------------------------------------



 



     N. This Lease is subject to the renewal option granted to Tenant as set
forth in Rider attached hereto and made a part hereof.

                                          Landlord:     Tenant:        
 
                                    George Garner and Barbara Garner   MIDWEST
BANK AND TRUST COMPANY                
 
                                    By:   (GEORGE P. GARNER)
[c24740c2474001.gif]   By:   (BRUNO P. COSTA) [c24740c2474003.gif]              
                    GEORGE P. GARNER       BRUNO P. COSTA                    
Its: Executive Vice-President        
 
                                    By:   (BARBARA J. GARNER)
[c24740c2474002.gif]   Attest:                
 
                                   
 
  BARBARA J. GARNER                                
 
                                   
 
                                            By:   (DANIEL R. KADOLPH)
[c24740c2474004.gif]                                           DANIEL R. KADOLPH
                    Its: Executive Vice-President        

-43-



--------------------------------------------------------------------------------



 



     RIDER TO LEASE DATED AS OF DECEMBER 27, 2007, BETWEEN GEORGE GARNER AND
BARBARA GARNER, LANDLORD, AND MIDWEST BANK AND TRUST COMPANY, TENANT, AT 585-587
ELA ROAD, IN LAKE ZURICH, ILLINOIS.
Option to Extend Term.
It is expressly agreed that provided this Lease has not been theretofore
canceled or terminated by operation of law or otherwise, and that the Tenant is
not in default under this Lease on the date (i) that Tenant exercises the option
to extend the Term, or (ii) the extended Term hereof commences, then Tenant is
granted the option to extend the Term of this Lease for a further term of Five
(5) years commencing on the anniversary of the Commencement Date, and ending
five years thereafter, subject to the same terms and conditions as in this Lease
contained, except that:
     (a) Unless otherwise agreed to in writing by Landlord, Tenant shall have no
further option for any further renewal or extension;
     (b) The Base Rent and Monthly Base Rent, subject to adjustments, during the
extended term shall be as follows:

               
 
  Period:   Sixty (60) months
 
  Base Rent: for 2009   $ 60,279.96  
 
  2009 Monthly Base Rent:   $ 5,023.33  

     (c) Tenant shall deposit the additional Security Deposit set forth below
upon the date Tenant exercises its Option to Renew hereunder;
       Date of Required Additional Security Deposit: Upon exercise of option to
extend term.

               
 
  Amount of Additional Security Deposit:   $ 292.62  
 
           
 
  Total Security Deposit:   $ 10,046.66  

     The Tenant, in order to exercise such Option to Extend, must serve notice
of its election to extend the terms of the Leasing Agreement upon Landlord, or
its successor or assigns, by serving no later than 5:00 p.m. on a date which is
One Hundred Eighty (180) days prior to the date of expiration of this Leasing
Agreement. The notice once given shall be and is irrevocable. The aforesaid
Option to Extend the Term is given to and may be enforced by the original Tenant
only, and on condition that it shall not be assigned, mortgaged or encumbered by
such Tenant, nor shall it be exercisable by Tenant if all or a portion of the
Premises may have been sublet by the Tenant with or without the consent of
Landlord or, pass by any devolution, assignment or transfer of this Lease, which
may be permitted by such transfer or disposition of such option to extend or
attempt to accomplish such transfer or disposition, this option to extend shall
become null and void.

-44-



--------------------------------------------------------------------------------



 



     (d) The Extended Term Base Rent as described herein shall increase annually
to an amount equal to One Hundred Three (103%) percent of the Base Rent which
was payable for the year immediately preceding the first anniversary date of the
extended Term and Tenant shall thereafter (until further increase) pay equal
monthly installments of the Base Rent as adjusted. Tenant shall pay all monthly
installments of Base Rent to Landlord, in advance, on or before the first day of
each and every month during the Term, without demand and without any set-off or
deduction whatsoever, except that Tenant shall pay an amount equal to one full
monthly installment of Base Rent at the time of execution of this Lease, which
amount shall be credited to the first full monthly installment of Base Rent
payable hereunder.
     This rider is hereby accepted and acknowledged by both the Landlord and the
Tenant as of the date of the Leasing Agreement as noted herein above:

                                          Landlord:   Tenant:        
 
                                        MIDWEST BANK AND TRUST COMPANY          
 
 
                                    By:   (GEORGE P. GARNER)
[c24740c2474001.gif]   By:   (BRUNO P. COSTA) [c24740c2474003.gif]              
                    GEORGE P. GARNER       BRUNO P. COSTA                    
Its: Executive Vice-President        
 
                                    By:   (BARBARA J. GARNER)
[c24740c2474002.gif]                
 
                                   
 
  BARBARA J. GARNER                                
 
                                            By:   (DANIEL R. KADOLPH)
[c24740c2474004.gif]                                           DANIEL R. KADOLPH
            Its: Executive Vice-President              

This Lease was prepared by Stephen B. Cohen, Kelly, Olson, Michod DeHaan &
Richter, L.L.C., 30 South Wacker Drive, Suite 2300, Chicago, IL 60606 (Phone:
312-236-6700; Fax 312-236-6706; and email: scohen@komdr.com).

-45-